          Case 1:20-cv-00323-RAH Document 8 Filed 04/09/20 Page 1 of 3




           In the United States Court of Federal Claims
                                            20-323C
                                      Filed: April 9, 2020
                                   NOT FOR PUBLICATION


 HEIDI PETERSON, et al.,

              Plaintiff,
 v.
 UNITED STATES,

                    Defendant.


                                              ORDER

HERTLING, Judge

        On March 18, 2020, Heidi Peterson filed this action pro se for herself and her “next
friend and child, Sarah Kathryn Peterson.” The complaint was accompanied by neither the filing
fee nor a motion to proceed in forma pauperis. Accordingly, the Court ordered the plaintiff
either to pay the filing fee or move to proceed in forma pauperis by April 23, 2020, or face
dismissal of her complaint. On April 7, 2020, the plaintiff filed a motion to proceed in forma
pauperis. Upon due consideration, the motion to proceed in forma pauperis is granted.

        The complaint appears to arise from proceedings in the State of Florida involving the
removal from the plaintiff’s custody of her daughter Sarah, although it is not entirely clear. In
her jurisdictional statement, the plaintiff avers:

               Health and Human Services is funding Genocide of American families.
               Children like Sarah Peterson are stolen all across America by hate groups
               callings themselves police and social workers. The proceed to lie to secret
               Courts reminiscent of Nazi Germany in order to get the Judge to
               Ethnically Cleanse the American Family. The court which subjected
               Heidi and Sarah Peterson to physical abuse as well as 4 years of drug test
               and psycological testing which amounts to federal fraud considering the
               time of these test and there was no drug charges. They separated the child
               Sarah Peterson causing her mental physical and psycological damage . . . .

(Complaint at 1.)

       In the plaintiff’s statement of her claim, she alleges in full:

               Health and Human Services funded the State of Florida to commit
               genocide against the Peterson Family. Health and Human Services
               supported the genocide and even put witnesses at risk when they asked for
          Case 1:20-cv-00323-RAH Document 8 Filed 04/09/20 Page 2 of 3



               affidavits of the police violence and conspiracy to violent stalking which
               resulted in an attempted murder but no protection from Health and Human
               Services. They do not act as a civil rights organization or oversight but
               they are the funders of the genocide as well as possibly notifying the
               people who are very dangerous who are committing genocide of the
               complaints against them. While the FBI refuses to investigate any crimes
               under the color of law. FBI is a fake law enforcement agency only stands
               as an obstruction to justice to the Justice departmen which lead to the high
               conflict genocidal and potentially murderous environment ran by Brevard
               County.

(Complaint at 2.)

        The Court has a responsibility to ensure that it has jurisdiction over any claims asserted.
See, e.g., St. Bernard Parish Gov’t v. United States, 916 F.3d 987, 992-93 (Fed. Cir. 2019). The
Court may dismiss a complaint on its own initiative if “the pleadings sufficiently evince a basis
for that action.” Anaheim Gardens v. United States, 44 F.3d 1309, 1315 (Fed. Cir. 2006).

       This Court’s jurisdiction is established by the Tucker Act, 28 U.S.C. § 1491(a), which
provides:

               The United States Court of Federal Claims shall have jurisdiction to render
               judgment upon any claim against the United States founded either upon the
               Constitution, or any Act of Congress or any regulation of an executive
               department, or upon any express or implied contract with the United States,
               or for liquidated or unliquidated damages in cases not sounding in tort.

         The Supreme Court has interpreted the Tucker Act to waive sovereign immunity to allow
jurisdiction in the Court of Federal Claims if a claim is (1) founded on an express or implied
contract with the United States; (2) seeking a refund of a payment previously made to the United
States; or (3) based on federal constitutional, statutory, or regulatory law mandating
compensation for damages sustained, unless arising from a tort. See United States v. Navajo
Nation, 556 U.S. 287, 289-90 (2009). “Not every claim invoking the Constitution, a federal
statute, or a regulation is cognizable under the Tucker Act. The claim must be one for money
damages against the United States.” United States v. Mitchell, 463 U.S. 206, 216 (1983); see
also United States v. Sherwood, 312 U.S. 584, 588 (1941) (the United States is the only
defendant against which this Court may hear claims). To invoke this Court’s limited jurisdiction,
a plaintiff must rely on a statute or regulation that is money-mandating, meaning the source of
alleged liability “can fairly be interpreted as mandating compensation by the Federal
Government.” United States v. Testan, 424 U.S. 392, 400 (1976).

        The plaintiff is proceeding pro se, so her pleadings are entitled to a more liberal
construction than the Court would give to pleadings prepared by a lawyer. See Haines v. Kerner,
404 U.S. 519 (1972). Giving a pro se litigant’s pleadings a liberal interpretation and
construction does not divest the pro se plaintiff of the responsibility of having to demonstrate
that she has satisfied the jurisdictional requirements that limit the types of claims the Court of




                                                 2
          Case 1:20-cv-00323-RAH Document 8 Filed 04/09/20 Page 3 of 3



Federal Claims may entertain. See, e.g., Kelly v. Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378,
1380 (Fed. Cir. 1987); Hale v. United States, 143 Fed. Cl. 180, 184 (2019).

        The starting point for determining whether this Court has jurisdiction is the plaintiff’s
complaint, see Holley v. United States, 124 F.3d 1462, 1465 (Fed. Cir. 1997), which the Court
interprets liberally. In her complaint, the plaintiff does not allege any injury connected to any
action by the federal government. The scope of her allegation against the United States appears
to be based on the fact that the United States Department of Health and Human Services provides
funds to the State of Florida, and that the Federal Bureau of Investigation failed to conduct an
investigation, presumably into a claim she made against Florida officials responsible for
investigating parental-responsibility and child-safety laws. Neither of these claims fits within the
jurisdictional limitations of this Court.

        The most liberal construction of the plaintiff’s complaint is that the federal government,
through the Department of Health and Human Services, aided the State of Florida in violating the
plaintiff’s constitutional rights, presumably arising under the Fifth Amendment’s due process
clause. The due process clause of the Fifth Amendment is not money-mandating, and claims
arising under its provisions do not fall within the jurisdiction of this Court. Smith v. United
States, 709 F.3d 1114, 1116 (Fed. Cir. 2013). In her complaint, the plaintiff cites to 42 U.S.C. §
1983, but that provision only provides for relief against a state or its instrumentalities, and not
the federal government.

       Similarly, the plaintiff’s apparent assertion that the Federal Bureau of Investigation failed
to undertake to investigate her complaint fails to present a claim under a money-mandating
provision of federal law.

        No reading of the plaintiff’s allegations supports a jurisdictional basis for proceeding in
the Court of Federal Claims. Accordingly, the plaintiff’s motion to proceed in forma pauperis is
GRANTED, and her complaint is DISMISSED without prejudice pursuant to Rules 12(b)(1)
and 12 (h)(3) of the Rules of the Court of Federal Claims. A dismissal without prejudice allows
the plaintiffs to refile her complaint in a court that may assert jurisdiction over her claims. The
Clerk is directed to enter judgment accordingly. No costs are awarded.

       It is so ORDERED.


                                                     s/ Richard A, Hertling
                                                     RICHARD A. HERTLING
                                                     Judge




                                                 3
